






Exhibit 10.2


CHANGE IN CONTROL
EMPLOYMENT AGREEMENT


AGREEMENT by and between PPG Industries, Inc., a Pennsylvania corporation (the
“Company”), and ___________________ (the “Executive”), dated as of
____________________.


The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide the
Executive with compensation and benefits arrangements upon a Change in Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1. Certain Definitions. (a) The “Effective Date” shall mean the first date
during the Change in Control Period (as defined in Section l(b)) while the
Executive is an employee of the Company on which a Change in Control (as defined
in Section 2) occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and if the Executive’s employment
with the Company is terminated prior to the date on which the Change in Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or (ii) otherwise
arose in connection with or anticipation of a Change in Control, then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such termination of employment.




--------------------------------------------------------------------------------






(b) The “Change in Control Period” shall mean the period commencing on the date
hereof and ending on the earlier of (i) the Executive’s date of Retirement, or
(ii) the third anniversary of the date hereof; provided, however, that
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the “Renewal Date”), unless previously terminated,
the Change in Control Period shall be automatically extended so as to terminate
the earlier of (i) the Executive’s date of Retirement, or (ii) three years from
such Renewal Date, unless at least 60 days prior to the Renewal Date the Company
shall give notice to the Executive that the Change in Control Period shall not
be so extended.


(c) “Retirement” shall mean the Executive’s termination of employment on or
after (i) with respect to a participant in the PPG Industries, Inc. Retirement
Income Plan, an Executive’s “normal retirement date” as defined in the PPG
Industries, Inc. Retirement Income Plan, provided such termination is voluntary,
(ii) with respect to any Executive that the Company may subject to compulsory
retirement under the Age Discrimination in Employment Act (29 U.S.C. § 621 et.
seq.) (ADEA) as a “bona fide executive or a high policy maker”, such Executive’s
“normal retirement date”, (iii) with respect to a participant in the PPG
Industries Defined Contribution Retirement Plan, the Executive’s Social Security
normal retirement date, provided that such termination is voluntary, or, (iv)
with respect to a participant in which the provisions in (i) through (iii) are
not applicable, the Executive’s attainment of age sixty-five (65), provided the
termination is voluntary.


(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.


(e) The “Compensation Multiplier” shall mean: (i) if the Executive is subject to
compulsory retirement, then the number of years and fractions of years remaining
(such fractions to be expressed as the number of whole months and any partial
month, divided by 12) from the Executive’s Date of Termination (as defined in
Section 5(e)) to his normal retirement date, not to exceed three, or, (ii) if
the Executive is not subject to compulsory retirement, then the multiplier shall
be three.






--------------------------------------------------------------------------------




(f) “Specified Employee” shall mean a key employee (as defined in Section 416(i)
of the Code without regard to Section 416(i)(5) of the Code) of the Company,
determined in accordance with Section 409A of the Code and any regulations or
other guidance thereunder.


2. Change in Control. For the purpose of this Agreement, a “Change in Control”
shall mean:


(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2; or


(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case,




--------------------------------------------------------------------------------




unless, following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination;


(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or


(e) A majority of the Board otherwise determines that a Change in Control shall
have occurred.


3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the earlier of (i) the Executive’s date of
Retirement and (ii) the third anniversary of the Effective Date, (the
“Employment Period”).






--------------------------------------------------------------------------------




4. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 120‑day period immediately
preceding the Effective Date and (B) the Executive’s services shall be performed
at the location where the Executive was employed immediately preceding the
Effective Date or any office or location less than 35 miles from such location.


(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.


(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”), which shall be paid
at a monthly rate, at least equal to twelve times the highest monthly base
salary paid or payable, including any base salary which has been earned but
deferred, to the Executive by the Company and its affiliated companies in
respect of the twelve‑month period immediately preceding the month in which the
Effective Date occurs. During the Employment Period, the Annual Base Salary
shall be reviewed no more than 12 months after the last salary increase awarded
to the Executive prior to the Effective Date and thereafter at least annually.
Any increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after




--------------------------------------------------------------------------------




any such increase and the term Annual Base Salary as utilized in this Agreement
shall refer to Annual Base Salary as so increased. As used in this Agreement,
the term “affiliated companies” shall include any company controlled by,
controlling or under common control with the Company.


(ii) Annual Bonus. In addition to Annual Base Salary during the Employment
Period, the Executive shall be awarded, for each fiscal year ending during the
Employment Period, an annual bonus (the “Annual Bonus”) in cash at least equal
to the Executive’s target bonus under the Company’s Incentive Compensation Plan
for Key Employees, Omnibus Incentive Plan, or any comparable bonus under any
predecessor or successor plan, for the fiscal year in which the Effective Date
occurs. Each such Annual Bonus shall be paid no later than the fifteenth day of
the third month of the fiscal year next following the fiscal year for which the
Annual Bonus is awarded, unless the Executive shall elect to defer the receipt
of such Annual Bonus.


(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120‑day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.


(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the




--------------------------------------------------------------------------------




Executive with benefits which are less favorable, in the aggregate, than the
most favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 120‑day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company and
its affiliated companies.


(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120‑day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.


(vi) Fringe Benefits. During the Employment Period, the Executive shall retain
any fringe benefits applicable to the Executive such as payment of club dues,
and use of an automobile and payment of related expenses, in accordance with the
most favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 120‑day
period immediately preceding the Effective Date.


(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 120‑day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.


(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 120‑day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect




--------------------------------------------------------------------------------




generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.


5. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 12(b) of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 90th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 90 days after such receipt, the Executive shall not have returned to
full‑time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean disability which, after the expiration of more than 52
weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such agreement to
acceptability not to be withheld unreasonably).


(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:


(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness),
including a failure to follow any applicable Company policies or directives,
after a written demand for substantial performance is delivered to the Executive
by the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties, or


(ii) the engaging by the Executive in illegal conduct or gross misconduct which
is materially and demonstrably injurious to the Company.






--------------------------------------------------------------------------------




For purposes of (i) of this Section 5(b), no act or failure to act, on the part
of the Executive, shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three‑quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.


(c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean:


(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
4(a) of this Agreement, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive;


(ii) any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;






--------------------------------------------------------------------------------




(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof;


(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or


(v) any failure by the Company to comply with and satisfy Section 12(c) of this
Agreement.


In order to qualify as a termination for “Good Reason” all of the following
conditions must occur: (1) the Executive must terminate employment with the
Company within a period of two (2) years following the initial existence of
circumstances constituting “Good Reason” under (i) through (v) above, (2) the
Executive must give notice of the circumstances constituting “Good Reason” under
(i) through (v) above within ninety (90) days of the initial existence of such
circumstances, and (3) the Company must have a period of thirty (30) days
following receipt of the Executive’s notice to remedy such circumstances.


(d) Notice of Termination. During the Employment Period, any termination by the
Company for Cause, or by the Executive for Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
12(b) of this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than thirty days after the giving of such notice). The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.






--------------------------------------------------------------------------------




(e) Date of Termination. “Date of Termination” means if, during the Employment
Period, (i) the Executive’s employment is terminated by the Company for Cause,
or by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination and (iii) the Executive’s employment
is terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.


6. Obligations of the Company upon Termination. (a) Good Reason; Other Than for
Cause; Disability. If, during the Employment Period, the Company shall terminate
the Executive’s employment other than for Cause or Disability or the Executive
shall terminate employment for Good Reason:


(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:


A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
higher of (I) the Executive’s Annual Bonus and (II) the Executive’s target bonus
under the Company’s Incentive Compensation for Key Employees, Omnibus Incentive
Plan, or any comparable bonus under any predecessor or successor plan, for the
fiscal year in which the Date of Termination occurs (such higher amount being
referred to as the “Highest Target Bonus”) and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 and (3) any accrued vacation
pay, in each case to the extent not theretofore paid (the sum of the amounts
described in clauses (1), (2), and (3) shall be hereinafter referred to as the
“Accrued Obligations”); and


B. the amount equal to the product of (1) the Executive’s Compensation
Multiplier and (2) the sum of (x) the Executive’s Annual Base Salary and (y) the
Highest Target Bonus. And




--------------------------------------------------------------------------------






C. to the extent permitted under applicable law, the sum of:


(1) in respect of retirement benefits provided to the Executive in the form of a
defined benefit plan, program or arrangement (if any), an amount equal to the
difference between (x) the actuarial equivalent of all benefits under the
Company’s defined benefit retirement plans and arrangements (whether qualified
or non-qualified and whether funded or unfunded) (the “DB Retirement Plans”) in
which the Executive participates (utilizing actuarial assumptions no less
favourable to the Executive than those in effect immediately prior to the
Effective Date) which the Executive would receive or accrue if the Executive’s
employment continued for a number of years (including fractional parts, if any)
equal to the Executive’s Compensation Multiplier after the Date of Termination,
assuming for this purpose that all accrued benefits are fully vested, but not
taking into account any amount of deemed compensation in such years, and (y) the
actuarial equivalent of the Executive’s actual benefits (paid or payable), if
any, under the DB Retirement Plans as of the Date of Termination, and


(2) in respect of retirement benefits provided to the Executive in the form of a
defined contribution retirement plan, program or arrangement (if any), an amount
equal to the present value of any employer contributions the Executive would
have received or accrued under the Company’s defined contribution retirement
plans and arrangements (whether qualified or non-qualified) in which the
Executive participates if the Executive’s employment continued for a number of
years (including fractional parts, if any) equal to the Executive’s Compensation
Multiplier after the Date of Termination, but excluding for this purpose any
salary or pay deferral contributions to such plans or arrangements that are
deemed to be employer contributions under applicable law;
 
(ii) The amounts in Section 6(a)(i) shall be reduced by any and all amounts to
which the Executive is otherwise eligible and entitled to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies, or pursuant to applicable law,




--------------------------------------------------------------------------------




insofar as such plan, program, policy or practice or contract or agreement, or
applicable law pertains to the payment of severance or other pay in lieu of
notice.


(iii) for a number of years (including fractional parts, if any) equal to the
Executive’s Compensation Multiplier after the Executive’s Date of Termination,
or such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, the Company shall continue benefits to the
Executive and/or the Executive’s family at least equal to those which would have
been provided to them in accordance with the Company’s life insurance, medical
and dental plans if the Executive’s employment had not been terminated or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and its affiliated
companies and their families, and the Executive shall pay any portion of such
cost as is required to be borne by peer executives of the Company generally with
respect to such benefits, provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive life insurance,
medical or dental benefits under another employer provided plan, the life
insurance, medical and dental benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility. The Company’s provision of any in-kind benefits to, or
reimbursement of expenses incurred by, the Executive with respect to the
benefits to be provided under this Section 6(a)(iii) shall be available only to
the extent that (1) neither the provision of in-kind benefits nor the
reimbursement of any expense incurred in one taxable year shall affect the
amount available in another taxable year; (2) any such reimbursable expenses are
actually incurred during the applicable covered period and reasonably
substantiated; (3) any reimbursement shall be made no later than the end of the
calendar year following the year in which such expense is incurred; and (4) the
right to any in-kind benefits or reimbursement is not subject to liquidation or
exchange for another benefit. For purposes of determining eligibility (but not
the time of commencement of benefits) of the Executive for retiree benefits
pursuant to such plans, practices, programs and policies, the Executive shall be
considered to have remained employed for the number of years (including
fractional parts, if any) after the Date of Termination equal to the Executive’s
Compensation Multiplier and to have retired on the last day of such period; and


(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement




--------------------------------------------------------------------------------




of the Company and its affiliated companies in accordance with the terms and
conditions of such applicable plan, program, policy or practice or contract or
agreement (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”) except as expressly modified by this agreement.


(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120‑day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and its affiliated
companies and their beneficiaries.


(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its affiliated companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120‑day period immediately preceding the Effective Date or, if more
favorable to the Executive




--------------------------------------------------------------------------------




and/or the Executive’s family, as in effect at any time thereafter generally
with respect to other peer executives of the Company and its affiliated
companies and their families.


(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) his Annual Base Salary through the Date of
Termination, (y) the amount of any compensation previously deferred by the
Executive, and (z) Other Benefits, in each case to the extent theretofore
unpaid. If the Executive voluntarily terminates employment during the Employment
Period, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued Obligations
and the timely payment or provision of Other Benefits. In such case, all Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.


(e) Compliance with Section 409A. Notwithstanding the foregoing, and solely to
the extent required by Section 409A of the Code and not otherwise eligible for
exclusion from the requirements of Section 409A, if the Executive is deemed to
be a Specified Employee as of the date of the Executive’s “separation from
service” (within the meaning of Section 409A of the Code and the regulations )
from the Company, no payment or other distribution required to be made to the
Executive hereunder (including any payment of cash, any transfer of property and
any provision of taxable benefits) as a result of the Executive’s separation
from service shall be made earlier than the date that is six (6) months and one
day following the date on which the Employee separates from service with the
Company. This Agreement is intended to comply with Section 409A of the Code,
where applicable, and will be interpreted and applied in a manner consistent
with that intention.


7. Non‑exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to Section 13(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated




--------------------------------------------------------------------------------




companies at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this agreement.


8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set‑off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others.


9. Limitations Applicable to Certain Change in Control Payments.


(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties would be incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the value of any such Payments payable under this Agreement which constitute
“parachute payments,” as determined by the Accounting Firm (as hereinafter
defined), shall be reduced by such amount (the “Payment Reduction”) so that the
present value of all Payments (calculated in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code and the regulations thereunder), in
the aggregate, equals three (3) times the Executive’s “base amount” (within the
meaning of Section 280G(b)(3) of the Code), minus one dollar ($1.00); provided,
however, that no Payment Reduction shall be applied under this provision if the
Accounting Firm determines that, on a net after-tax basis (including all
applicable state and local taxes), the Executive would retain a greater amount
of the Payments following payment of any applicable Excise Tax on the unreduced
amount of such Payments than the amount of the Payments retained following
reduction of the Payments as provided above.


(b) All determinations required to be made under this Section 9, including
whether and when any Payments would be subject to the Excise Tax, the amount of
any Payments subject to the Excise Tax, whether Payments should be reduced and
the amount of the Payment Reduction pursuant




--------------------------------------------------------------------------------




to the provisions of Section 9(a), and the assumptions to be utilized in
arriving at such determinations, shall be made by Deloitte & Touche LLP or such
other certified public accounting firm as may be designated by the Executive
with the approval of the Company (which approval shall not be unreasonably
withheld) (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
If the Accounting Firm determines that no Payments shall be subject to the
Excise Tax as a result of any reduction in Payments as provided under Section
9(a), it shall furnish the Company with an opinion that the Company’s tax
deduction with respect to any Payment or any portion of a Payment shall not be
disallowed under Section 280G of the Code. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive. The Executive shall be
given an opportunity to advise as to the order in which any Payment Reduction
shall be applied to Payments under this Agreement, provided that the Accounting
Firm shall retain discretion to make all final determinations with respect to
the order of any such reductions.


(c) If, as a result of any uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm under
Section 9(a), the Accounting Firm subsequently determines that (i) a Payment
Reduction should have been made and was not, or a larger Payment Reduction
should have been made in accordance with Section 9(a) (an “Overpayment”), any
such Overpayment, to the extent actually paid or provided to the Executive,
shall be repaid by the Executive to the Company in full, together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code,
within thirty (30) days after the Executive receives notice of the Accounting
Firm’s determination; provided, however, that the amount of the Overpayment to
be repaid by the Executive to the Company shall be reduced to the extent that
the Accounting Firm determines that such portion of the Overpayment to be repaid
will not be offset by a corresponding reduction in any applicable Excise Tax by
reason of such repayment of the Overpayment, or (ii) a Payment Reduction was
made and should not have been made, or a smaller




--------------------------------------------------------------------------------




Payment Reduction should have been made in accordance with Section 9(a) (an
“Underpayment”), any such Underpayment shall be due and payable by the Company
to the Executive, together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code, within thirty (30) days after the Company
receives notice of the Accounting Firm’s determination.


(d) Where a determination is made that no Payments would be subject to the
Excise Tax, either based on the unreduced amount of the Payments or the amount
of any Payments following application of the Payment Reduction, in the event of
a claim by the Internal Revenue Service that, if successful, would result in any
Payment being subject to the Excise Tax, the Executive and the Company agree to
cooperate reasonably and in good faith in order effectively to contest any such
claim.


10. Other Employment. (a) The Executive shall have no obligation to seek or
accept other employment after termination of employment with the Company in
mitigation of the amount of payment received from the Company pursuant to this
Agreement. However, in the event that the Executive does accept other
employment, he shall be required to return to the Company such part (if any) of
the payment received from the Company pursuant to this Agreement as may be
required by the provisions of Section 10(b).


(b) If the Executive obtains employment with another employer within the period
of time after his Termination Date that is equal in years (and fractions
thereof, if any) to such Executive’s Compensation Multiplier (the “Mitigation
Period”), then the Executive shall remit to the Company such portion of the
Executive’s lump sum payment from the Company (without interest) which is equal
to the cash value of any salary and bonus payments received (or earned but
deferred) from his new employer during the Mitigation Period.


11. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the




--------------------------------------------------------------------------------




Executive’s employment with the Company, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. In no event shall an
asserted violation of the provisions of this Section 10 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.


12. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.


(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.


(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


13. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without reference
to principles of conflict of laws. The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect. This Agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.


(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:


If to the Executive:




--------------------------------------------------------------------------------






_________________
_________________
_________________




If to the Company:


PPG Industries, Inc.
One PPG Place
Pittsburgh, Pennsylvania 15272
Attention: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.


(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5(c)(i)‑(v) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.


(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, prior
to the Effective Date, the Executive’s employment may be terminated by either
the Executive or the Company at any time prior to the Effective Date, in which
case the Executive shall have no further rights under this Agreement. From and
after the Effective Date this Agreement shall supersede any other agreement




--------------------------------------------------------------------------------




between the parties with respect to the subject matter hereof and any such other
agreement shall be null and void in its entirety and of no effect.


IN WITNESS WHEREOF and intending to be legally bound hereby, the Executive has
hereunto set the Executive’s hand and, pursuant to the authorization from its
Board of Directors, the Company has caused this Agreement to be executed in its
name on its behalf, all as of the date first written above.


__________________________
        




PPG INDUSTRIES, INC.




By:     
Name: ______________________
Title: _______________________




